UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section12(b)or (g)of the Securities Exchange Act of 1934 CHATCHING INC. (Name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL33477 Telephone: 561-316-3867 (Address, including zip code, and telephone number, including area code, of principal executive offices and principal place of business) HACKNEY, ROBERT C 1061 E. INDIANTOWN RD., #400 JUPITER FL 33477 Telephone: 561-316-3867 (Name, address, and telephone number of agent for service) Securities registered pursuant to Section12(b)of the Act: None Securities to be registered pursuant to Section12(g)of the Act:Common Stock, no par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x TABLE OF CONTENTS ITEM1.
